COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS
                                                §
  In the Matter of J. A. C., a Juvenile,
                                                §       No. 08-19-00042-CV
                               Appellant.
                                                §         Appeal from the

                                                 §                65thDistrict Court

                                                 §            of El Paso County, Texas

                                                 §                 (TC# 1800828)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 23, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joshua C. Spencer, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 23, 2020.


       IT IS SO ORDERED this 3rd day of January, 2020.


                                     PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.